IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38952

STATE OF IDAHO,                                   )     2012 Unpublished Opinion No. 432
                                                  )
       Plaintiff-Respondent,                      )     Filed: April 3, 2012
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
STEVEN LANGLEY,                                   )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. David C. Nye, District Judge.

       Appeal from order relinquishing jurisdiction, dismissed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GRATTON, Chief Judge; LANSING, Judge;
                                  and GUTIERREZ, Judge

PER CURIAM
       Steven Langley was convicted of grand theft, Idaho Code § 18-2403. The district court
imposed a unified six-year sentence with a three-year determinate term, but suspended the
sentence and placed Langley on probation. Following violation of the conditions of probation,
Langley’s probation was revoked, but the district court retained jurisdiction. The district court
subsequently relinquished jurisdiction and ordered execution of Langley’s sentence. Langley
filed a notice of appeal from that order. Thereafter, in response to an Idaho Criminal Rule 35
motion filed by Langley, the district court rescinded the order relinquishing jurisdiction and
reinstated the retained jurisdiction. Despite the fact that the order relinquishing jurisdiction was




                                                 1
rescinded and Langley was placed back in the retained jurisdiction program, he continues to
pursue this appeal arguing only that the district court erred in relinquishing jurisdiction.
       The only issue raised on appeal by Langley is plainly moot. A court may dismiss an
appeal when it appears that the case involves only a moot question. Goodson v. Nez Perce Cnty.
Bd. of Cnty. Comm’rs, 133 Idaho 851, 853, 993 P.2d 614, 616 (2000). “A case becomes moot
when the issues presented are no longer live or the parties lack a legally cognizable interest in the
outcome. A case is moot if it presents no justiciable controversy and a judicial determination
will have no practical effect upon the outcome.” Id. (citation omitted). Here, the district court’s
order rescinding its order relinquishing jurisdiction moots any issue regarding the propriety of
the initial order. Therefore, this appeal is dismissed.




                                                  2